Citation Nr: 1530256	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  14-06 915A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date prior to February 23, 2011 for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial schedular disability rating in excess of 10 percent for PTSD from February 23, 2011 to August 19, 2013.

3.  Entitlement to an initial schedular disability rating in excess of 70 percent for PTSD from August 20, 2013.

4.  Entitlement to an extraschedular disability rating for PTSD.

5.  Entitlement to a total disability rating for individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Theodore Jarvi, Attorney at Law
ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to September 1968.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decision in July 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The rating decision granted service connection for PTSD and assigned a 10 percent initial disability rating effective February 23, 2011.  In a January 2014 rating decision, the rating for PTSD was increased to 70 percent effective August 20, 2013.

The Veteran did not perfect an appeal of the service connection claim pertaining to traumatic brain injury.

The Veteran asserts that he is unable to work as a result of his service-connected disabilities.  In October 2013, the RO denied service connection for TDIU and the Veteran failed to submit a timely notice of disagreement with that decision.  

However, under Rice v. Shinseki the Board has jurisdiction over the Veteran's TDIU claim as part and parcel of the Veteran's increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  This issue has been separately characterized in the issues above in accordance with that decision.

The issues of entitlement to an extraschedular rating for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The RO received the Veteran's claim of service connection for PTSD on February 23, 2011.  

2.  From February 23, 2011 to July 16, 2012, the evidence of record shows that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, has not been shown.

3.  From July 17, 2012 the evidence of record shows that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The evidence of record does not demonstrate that the Veteran's PTSD caused total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 23, 2011, for a grant of service connection for PTSD, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

2.  From February 23, 2011 to July 16, 2012, the criteria for an initial 50 percent disability schedular rating, but not higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

3.  From July 17, 2012 to August 19, 2013, the criteria for a 70 percent schedular disability rating, but not higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

4.  From July 17, 2012, the criteria for a schedular disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The appeal arises from a disagreement with the initially assigned disability rating and effective date after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained. Post-service VA treatment records have also been obtained.  The RO requested records from the Social Security Administration (SSA).  In July 2013, SSA responded that there were no medical records for the Veteran.  Additional records requests for these records would be futile.

The Veteran was provided VA medical examinations in May 2011 and August 2013.  The examinations, along with the medical opinions, are sufficient evidence for deciding the schedular rating claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Moreover, all of the evidence necessary to decide the effective date claim has been obtained as that issue turns on when a claim was received by VA.  Thus, VA's duty to assist has been met.

II. Entitlement to an Effective Date for Service Connection for PTSD prior to February 23, 2011.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i). 

In this case, the RO first received a claim of service connection for PTSD on February 23, 2011.  Prior to that time, the Veteran filed other service connection and increased rating claims, but none of them were for PTSD.  The Veteran does not contend, nor does the evidence demonstrate, that he submitted an earlier claim for service connection for PTSD.

In a July 2011 rating decision, service connection for PTSD was granted with an effective date of February 23, 2011, the date of the Veteran's claim.

In his July 2012 notice of disagreement, the Veteran stated that he disagreed with the assignment of the February 2011 effective date as it did not demonstrate how long he had to deal with his PTSD symptoms.  He stated that his problems first started during his service in Vietnam, not February 2011.

While the Board is cognizant of the Veteran's assertions, the effective date for service connection in this case must be the later of the date of receipt of claim or the date entitlement to service connection arose, whichever is later.  38 U.S.C.A. § 5110(a).  Thus, while the Veteran may have experienced symptoms of PTSD earlier than February 2011, his claim for service connection was received on February 23, 2011, this being the later of the two applicable dates, no other effective date is warranted.  Moreover, the claim was over 40 years after service, so the exception allowing for an effective date the day following service is not for application.

As the preponderance of the evidence is against the claim for an earlier effective date for the award of service connection for PTSD, the benefit-of-the-doubt doctrine is not applicable, and the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Entitlement to Higher Initial Ratings for PTSD

Legal Criteria

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1 , 4.2, 4.41 (2014). Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The appeal pertaining to PTSD is based on the assignment of a disability rating following the initial award of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, evidence contemporaneous with the claim and the rating decision that granted service connection are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Id. at 126.  If later evidence indicates that the degrees of disabilities increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods.  Id.  

As detailed above, the effective date of the award of service connection for PTSD and the initially assigned 10 percent rating is February 23, 2011; that 10 percent rating was subsequently increased to 70 percent, effective August 20, 2013, the date of the Veteran's second VA examination.  Thus, the RO established this staged rating.

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2014).  Therefore, with respect to the claim herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

According to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 10 percent evaluation is warranted for PTSD where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating, but instead are examples providing guidance as to the type and severity of symptoms' effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Mauerhan, the United States Court of Appeals for Veterans Claims (Court) rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD."  Id. at 443.  Instead, distinctive PTSD symptoms in the DSM-IV are used to diagnose PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determine the level of impairment.  Id.; see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995). 

A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.

A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

Factual Background

The Veteran was afforded a VA examination in May 2011.  During his examination, the Veteran explained that he experienced an "anniversary reaction" in August and April and experienced heightened anxiety.  The Veteran reported intrusive thoughts and mild heightened irritability.  He described a heightened startle response and heightened anxiety and hypervigilance at night.  Concentration was satisfactory and the Veteran reported no suicidal thoughts.  He stated that occasionally he saw shadows or insects that don't exist out of the corner of his eye over the last seven months.  He also described periods of depressed mood for over forty years.  

The examiner noted that the Veteran was vague in his reports regarding his work history.  The Veteran stated that he had held a number of jobs but provided no explanation or reason for the high turnover he stated that he retired two years prior and stated that mental health symptoms did not affect him on the job.  The Veteran described having been married twice with his second marriage lasting for fifteen years until the death of his wife.  He stated that he lived with his children and with his grandchildren and reported a positive relationship with his family.  The Veteran described a previous struggle with cocaine and reported drinking an average amount of alcohol in a typical week.  The examiner stated that the Veteran did not meet the criteria to justify a substance abuse diagnosis.

Mental status examination revealed a casually dressed man with no neglect in his appearance.  The Veteran was well oriented, focus and concentration was mildly impaired.  The Veteran maintained good eye contact and was alert and responsive throughout the interview.  There were no speech of communication problems, the Veteran displayed a broad range of affect and his overall mood was slightly anxious.  The Veteran's thinking was intact and goal directed and there was no disturbance in thought process, although the Veteran was vague.  While the Veteran reported experiencing visual hallucinations there was no evidence of this on interview.  There was no paranoia or delusions.  There were no thoughts, intentions or plans to hurt himself or others.  Short term memory was intact and long term memory was impaired.  Insight and judgment were limited.

A diagnosis was PTSD and a GAF score of 63 was assigned.  The examiner stated that current symptoms were in the mild range although his symptoms occurred with regular frequency.  The examiner stated that there appeared to be an occasional decrease in work efficiency and social life but that the Veteran generally functioned satisfactorily.  It was noted that the Veteran was fairly vague in his description and this made it difficult to ascertain the extent of psychosocial impairments.  

A July 2011 mental health treatment note included the Veteran's reports of recurring dreams about Vietnam.  He reported that he felt depressed, apathetic and lethargic.  The Veteran described being on constant alert and that he woke from sleep two to four times a week.  He stated that he was isolating from others.   The Veteran denied hopelessness but worried his future would be cut short which he believed might contribute to his isolation.  The Veteran adamantly denied suicidal ideation.  He denied homicidal ideation but stated that his anger had affected him to such a degree he felt like he wanted to kill someone.  He explained, however, that he felt that it would be sort of like suicide in that he would be imprisoned.  

The Veteran's treating psychiatrist stated that the Veteran had a significant substance abuse history and appeared to minimize alcohol abuse, first stating that he had three to five beers per night but later reporting that he had two to four beers a week and decreased the amount as he spoke with his treating physician.  A GAF score of 50 was assigned.  In a July 2011 mental health treatment record from the same day, it was noted that the Veteran had stabilized and no longer required psychiatric care.  

In his July 2012 notice of disagreement, the Veteran explained that he disagreed with statements made in the VA examination report.  The Veteran explained that he had not worked and that he was unable to work due to his Vietnam injuries to include PTSD.  He additionally noted that his service-connected conditions had increased in severity.  

The Veteran had a second VA examination in August 2013.  During his examination, the Veteran explained that he saw his brother several times a month and that he currently lived with his daughter and her two children.  The Veteran stated that he was changing jobs constantly due to alcoholism, noting that he had been a serious drinker all his life.  He stated that he would drink sixteen to eighteen beers two to three times a week and at other times he would drink a six pack every day with whisky in between.  The Veteran stated that he had crying spells and slept less with a lack of motivation, he is withdrawn compared to the past and is continuously depressed.  The Veteran described being nervous all day but not having panic attacks.  He described mild memory loss.  

The Veteran reported avoiding thoughts, feelings, or conversations reminding him of trauma as well as activities, places or people that reminded him of trauma.  The Veteran reported an exaggerated startle response.  He endorsed a depressed mood, anxiety, suspiciousness, near continuous panic, chronic sleep impairment, mild memory loss, disturbances in mood and motivation, difficulty in establishing work and social relationships, obsessional rituals which interfere with routine activities and impaired impulse control.  The Veteran described flashbacks and stated that he had been retired for four years and it was his idea to retire.  He stated that he worked for the city of Phoenix as a mover.  The Veteran reported difficulty understanding complex commands and trouble establishing relationships with others, however he stated that he got along with people at work.   

The examiner explained that the Veteran came to his interview unshaven and his speech appeared slurred.  It was noted that the he may have been under the influence of alcohol at the time of the examination.  The Veteran had impaired impulse control and violent thoughts but never injured anyone.  He was not a danger to himself or others.  His memory was excellent for recent and past events.  

The examiner diagnosed the Veteran with PTSD, major depression and alcohol abuse, both of which were described as comorbid with PTSD.  The examiner noted that the Veteran's Montreal Cognitive Assessment testing demonstrated trouble with language, abstraction and "delayed recall was terrible."  The examiner stated that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The examiner further noted that the Veteran's depression and alcohol abuse were due to PTSD.  The examiner stated that based upon the examination, the Veteran needed to seek followup treatment but was not interested in receiving additional treatment.  It was noted that the Veteran did not appear to pose any threat of danger or injury to himself or others.  A GAF score of 70 was assigned.

Analysis

Based on the above evidence, and resolving any reasonable doubt in the Veteran's favor, the Board finds that an initial 50 percent schedular rating, but no more, for PTSD is warranted since the award of service connection until July16, 2012.  

The RO initially awarded the Veteran service connection for PTSD and assigned a 10 percent rating, the Board finds that this rating does not adequately represent the severity of the Veteran's PTSD symptoms.

As discussed above, the VA examination report reveals a GAF score of 63 in May 2011, which is indicative of moderate symptoms.  Interestingly, however, is the fact that merely a month later, a June 2011 VA treatment noted includes the assignment of a GAF score of 50, which demonstrates just below moderate symptoms in the serious symptoms category.  Complicating the disability picture presented, is the fact that another July 2011, treatment note states that the Veteran had stabilized and no longer required psychiatric care.  However, this may be explained by the Veteran's apparent aversion to psychiatric treatment, as demonstrated by the Veteran's August 2013 VA examination report.   

Prior to his July 2012 notice of disagreement, the evidence of record suggests that the Veteran underreported his PTSD symptoms, as indicated by the Veteran's underreporting his drinking to treating physicians as well as the VA examiner's report of "vague" descriptions.

Given that the Veteran was shown to have only occasional impairment in social and work functioning as described by the May 2011 VA examiner, the description used in the rating criteria for a 30 percent disability rating, the Veteran's GAF scores demonstrating mild and later moderate if not serious symptoms, and finding that the Veteran underreported his symptoms, a 50 percent schedular disability rating is warranted from February 23, 2011 to July 17, 2012, when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

For this period, the Veteran is shown to endorse such symptoms as heightened anxiety, hypervigilance and seeing shadows.  The Veteran described periods of depressed mood and difficulty staying in a job as well as alcohol abuse.  The Veteran was not found on examination to show evidence of hallucinations, he was well oriented with mild impairment of concentration.  The Veteran showed a broad range of affect and normal thinking but impaired judgment.  The Veteran described anger in June 2011 however there is no evidence he has acted violently and described decreasing irritability with time.  The Veteran is shown to have good relationships with his family, demonstrating functionality socially.  

Additionally, the Veteran exhibited psychiatric symptoms specific to PTSD that are not listed in the rating criteria, but contributed to his overall impairment.  The symptoms included alcoholism, intrusive thoughts, nightmares, avoidance of thoughts, withdrawal, hypervigilance, and exaggerated startle response.  These PTSD-specific symptoms must be considered in determining the appropriate rating because the list of symptoms in the rating criteria is a non-exhaustive list.  See Mauerhan, 16 Vet. App. at 442.

The evidence does not demonstrate occupational and social impairment, with deficiencies in most areas, which would approximate and warrant an increased rating of 70 percent at prior to July 17, 2012.  While the Veteran is shown to report problems maintaining employment, he is shown to have had several jobs and, given findings that he got along with co-workers and family his social impairment does not reach the level of severity described in the 70 percent (or even 100 percent) disability rating.  

Moreover, a disability that justifies a 70 percent rating is so severely disabling that some of the examples of symptoms include speech intermittently illogical, near-continuous panic or depression affecting the ability to function independently, spatial disorientation, and neglect of personal appearance and hygiene.  The Veteran does not have a history of having such symptoms for this period.  While the evidence shows an isolated note that the Veteran gets so angry he considers killing someone, a symptom listed in the 70 percent rating criteria, the Veteran is not shown to have acted in any way on this anger and he stated unequivocally that he had no suicidal ideation and the case does not turn on presence or absence of a single symptom but rather the impairment level.   

In a January 2014 rating decision, the RO determined that a 70 percent disability rating was warranted from August 20, 2013, the date of the Veteran's most recent VA examination.  The Board finds, however, that the Veteran is competent to testify as to an increase in the severity of symptoms of his PTSD and, therefore, a 70 percent schedular disability rating is warranted from July 17, 2012, the date the RO received the Veteran's notice of disagreement stating that his PTSD had increased in severity.  It was at this point that an increase to 70 percent was factually ascertainable.

While this is a partial grant of appeal, the evidence does not demonstrate total occupational and social impairment which would warrant an increased rating of 100 percent at any time.  A disability that justifies a 100 percent rating is so severely disabling that some of the examples of symptoms include posing a "persistent" threat of danger to self or others and not knowing one's own name, the names of close relatives, or one's occupation.  The Veteran does not have a history of having such symptoms.  

The Veteran is not shown to be dangerous, some communication and memory problems are shown however they do not appear to rise to the level described in the 100 disability rating criteria as a gross impairment of thought processes or communication, as the Veteran is shown in writing and examination to communicate his symptoms and feelings.  The Veteran is not shown to be unable to perform the activities of daily living, disorientation or persistent delusions or hallucinations, or any symptoms which reach the level of severity described.  Additionally, the Veteran was most recently assigned a GAF score of 70, which indicates symptoms far less severe than those demonstrated at the higher 100 percent disability level.  Thus, the preponderance of the evidence is against a 100 percent rating.

Therefore, the Board finds that the evidence supports an initial schedular rating of 50 percent, but not more, for the Veteran's PTSD prior to July 17, 2012 and no more than 70 percent schedular rating thereafter.  


ORDER

An effective date prior to February 23, 2011 for service connection for PTSD is denied.

An initial schedular disability rating of 50 percent, but no higher, for PTSD for the period from February 23, 2011 to July 16, 2012 is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial schedular disability rating of 70 percent, but no higher, from July 17, 2012 to August 19, 2013 for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial schedular disability rating in excess of 70 percent from August 20, 2013 for PTSD is denied.


REMAND

Here, the Veteran's claim for an increased initial rating for PTSD is bifurcated into one part that is a schedular evaluation of the rating (discussed and decided above) and a second part that deals with an extraschedular evaluation of the same and a TDIU.  Given the facts of this case, development of the TDIU claim may impact the extraschedular aspect, and as such both are remanded to the RO.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

The Veteran contends that he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.

Presently, the evidence includes conflicting evidence as to the Veteran's ability to maintain employment and there is a dearth of information pertaining to the Veteran's previous employment.  Significantly, while the Veteran reports in his July 2012 NOD that he was not retired but in fact could not work secondary to his disabilities, he is shown to have reported retirement twice, once to his May 2011 VA examiner where he is reported as stating that his psychiatric symptoms did not affect his ability to work, and again to a different VA examiner in August 2013 who quotes the Veteran as saying that he had been retired for four years and that it was his idea to retire.  

The evidence of record includes July 2011 VA treatment note indicates that the Veteran has had a variety of jobs to include working for a moving company and as a counselor.  Also included in the record is the Veteran's March 2014 VA-9 appeal in which the Veteran's representative states that the Veteran worked in moving industry jobs because they were the only jobs he could get.  He further stated that was not fired because the companies were run by friends who accommodated the Veteran's limitations.  This is at odds with the Veteran's August 2013 VA examination in which the Veteran is shown to have reported that he worked as a mover for the city of Phoenix.  

The claims file also includes a recently submitted application for TDIU, however while the Veteran cites two former employers, he stated that neither company still exists and provided no contact information for any employers to allow for additional development.  

In order to determine the level of impairment as caused by the Veteran's service-connected disabilities on his ability to maintain substantive employment, the RO should undertake additional development, to include requesting more detailed information on the Veteran's employment history, and any records relating thereto as well as detailed contact information of and/or statements from of any employers and co-workers regarding the Veteran's disabilities and prior work.

Moreover, a VA examination is warranted on remand in order to determine the level of impairment caused by the Veteran's service-connected disabilities. 

Accordingly, these issues are REMANDED for the following actions:

1.  Contact the Veteran and/or his representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected disabilities.  Obtain all VA treatment records which have not been associated with the claims file and any private treatment records from facilities as authorized by the Veteran and request a complete application for compensation based on unemployability, to include the contact information of former employers, where possible.  

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

The Veteran should additionally be invited to submit any statements from former employers and co-workers in support of his claim for TDIU.

2.  Thereafter, schedule the Veteran for VA examination regarding TDIU to assess the impact of the Veteran's service-connected disabilities on his ability to perform physical and mental tasks in a work-like setting.

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's service-connected disabilities: now characterized as PTSD (70 percent disabling); right knee and lower extremity residuals of shrapnel wounds (30 percent disabling; right thigh and hip residual fragment wound (10 percent disabling); and degenerative joint disease of the left knee associated with residuals of shrapnel wounds (10 percent disabling), render him unable to secure or follow a substantially gainful occupation.

The examiner should consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or follow a gainful occupation in light of his service-connected disabilities.  To the extent possible, the examiner should distinguish symptoms and impairment attributable to the Veteran's service-connected disorders from those attributable to any other diagnosed disorders. 

The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience and medical expertise.

3.  Finally, readjudicate the issues remaining on appeal, to include the issue of entitlement to an extraschedular rating for PTSD.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


